Citation Nr: 0415813	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-20 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran had active military service from April 1950 to 
December 1953.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the veteran's claim 
that new and material evidence had been presented to reopen a 
claim for service connection for "carbon tetrachloride 
exposure/dermatitis."  The Board has determined that the 
issue is more accurately characterized as stated on the cover 
page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1999, the RO 
denied a claim of entitlement to service connection for 
"carbon tetrachloride exposure/dermatitis."

2.  The evidence received since the RO's March 1999 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran does not have a skin disorder that is related 
to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's March 1999 decision which denied a claim of entitlement 
to service connection for carbon tetrachloride 
exposure/dermatitis; the claim for a skin disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

2.  A skin disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for a skin disorder (characterized as "carbon 
tetrachloride/dermatitis") in March 1999.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In September 2000, the veteran filed to reopen his claim.  In 
November 2000 the RO denied the claim.  The veteran has 
appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  For the purpose of this 
claim, new and material evidence is defined as follows: 
[E]vidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in March 1999.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's March 1999 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's March 1999 
decision included the veteran's service medical records, 
which showed treatment for skin conditions that included a 
rash, "acne lesion" and postoperative cyst, and a fungal 
infection of the right hand, and a boil on his buttock.  Of 
particular relevance to this claim, entries for November 
1952, and between February and March of 1953, show treatment 
for fungus of the right hand.  The veteran's separation 
examination report, dated in December 1953, shows that his 
skin was clinically evaluated as normal.  

The veteran's discharge indicated that he was a radarman and 
that he served aboard the U.S.S. Joyce.

The post-service medical evidence consisted of a VA 
outpatient treatment report, dated in June 1997, which showed 
that the veteran complained of a (otherwise unspecified) 
right hand problem.  

At the time of the RO's March 1999 denial of the claim, there 
was no medical evidence showing that the veteran had a skin 
disorder, or that a current skin disorder was related to his 
service.  

Evidence received since the RO's March 1999 decision includes 
private medical treatment reports from Dari Ann Ungaretti, 
D.O. dated in 2000.  An August 2000 report shows that Dr. 
Ungaretti essentially stated that the veteran has had chronic 
verrucoid lesions of the hands, and a scaling condition of 
the right hand and both feet, since his service, and that 
these conditions are more likely than not associated with his 
exposure to carbon tetrachloride.  

This medical evidence was not of record at the time of the 
RO's March 1999 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In particular, even 
though the examiner did not indicate that he had reviewed the 
veteran's claims file, her statement is competent evidence 
showing that the veteran currently has a skin disorder that 
is related to his service.  The Board therefore finds that 
the submitted evidence bears directly and substantially upon 
the issue at hand, that this evidence is probative of the 
issue at hand, and is material.  See e.g., Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  

II.  Service Connection

The veteran argues that service connection is warranted for a 
skin disorder.  He argues that he was exposed to carbon 
tetrachloride during his service.  Specifically, he argues 
that his duties as a radarman aboard the U.S.S. Joyce 
required him to use carbon tetrachloride to clean electronics 
aboard his ship.  He asserts that he was treated with a salve 
by a low-ranking corpsman while aboard ship, that he has had 
skin symptoms since his service, and that, "It didn't get 
really bad until I got older and I started growing warts."  
He also essentially argues that his separation examination 
was superficial.  Finally, he asserts that he was treated by 
four or five physicians after separation from service, to 
include having warts burned off, but that he cannot recall 
their names.  See VA Form 21-4142, received in October 1998.  
He has denied a post-service history of any significant 
exposure to chemicals.  


The medical evidence in this case consists of reports from 
Dr. Ungaretti, dated in 2000; VA outpatient treatment 
reports, dated in June 1997, and August 2002; and a VA skin 
examination report, dated in September 2002.  

Dr. Ungaretti's reports include a January 2000 report which 
shows the following: the veteran began receiving treatment in 
December 1999; on examination the veteran had changes of the 
skin and nails of the right hand and feet consistent with 
warts of the hand and "a common fungal infection referred to 
as 'two foot, one hand disease'"; a diagnostic biopsy 
confirmed the presence of warts and fungus; chemotherapy 
destruction of the warts commenced in January 2000; a 
notation states that "[W]e are awaiting medical clearance 
for antifungal therapy due to an unrelated cardiovascular 
condition."  A February 2000 letter states that the 
veteran's exposure to carbon tetrachloride during service 
"could have definately (sic) predisposed him to secondary 
viral and fungal infection, either before or after discharge.  
These skin infections could persist, and possibly wax and 
wane over the years, if not accurately diagnosed or 
treated."  A June 2000 report states that the veteran had 
recently completed three months of therapy resulting in 
complete clearing of the chronic fungal infection of the 
right hand.  The report notes that "his prognosis is 
favorable for remaining clear of the deep-seated, chronic 
infection he presented with, that had not been appropriately 
treated in some 47 years."  An August 2000 report 
essentially states that the veteran has had chronic verrucoid 
lesions of the hands, and a scaling condition of the right 
hand and both feet, since his service, and that these 
conditions are more likely than not associated with his 
exposure to carbon tetrachloride.  

A VA skin disease examination report, dated in August 2000, 
shows that on examination, the veteran's left hand was 
completely normal.  Three warts were present on the right 
hand.  There was no ulceration, exfoliation, or desquamation 
of the skin, or sensory deficit, of either hand.  The 
impression noted that the veteran's warts were not related to 
his service.  The examiner explained that acute carbon 
tetrachloride exposure can result in dermatitis and skin 
lesions, however, once the exposure to the solvent is 
discontinued the skin lesions resolve.  The examiner 
concluded, "In my opinion it is not likely that this 
veteran's skin condition is related to relatively minimal 
exposure 50 years ago."


A VA outpatient treatment report, dated in August 2002, show 
that the veteran requested a dermatology consultation, and 
that a history of recurrent warts was reported.  

Two lay statements have been submitted in which the authors 
essentially assert that they served as radarmen aboard the 
veteran's ship in the early 1950's, that medical care was 
negligible aboard ship, that they used carbon tetrachloride 
in the performance of their duties, and that their separation 
examinations were cursory, at best.  One author ("J.J.R.") 
states that use of carbon tetrachloride resulted in dry skin, 
dizziness and burning (if there were any open cuts), and that 
use of carbon tetrachloride was banned in about 1954.  

The veteran has submitted an article from an unidentified 
source which states that skin contact with carbon 
tetrachloride can cause dermatitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The Board finds that the claim must be denied.  The Board 
initially notes that it has assumed that the veteran was 
exposed to carbon tetrachloride during service.  The 
veteran's service medical records show treatment for right 
hand fungus in November 1952 and between February and March 
of 1953.  These appear to have been acute conditions, as 
evidenced by the lack of treatment during the veteran's 
remaining eight months of service (approximately), and the 
fact that the December 1953 separation examination report 
shows that his skin was clinically evaluated as normal.  
Thus, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303.  In addition, assuming arguendo that the 
June 1997 VA outpatient treatment report (which notes 
complaints of an otherwise unspecified right hand problem) is 
sufficient to show a skin disorder as of that date, the first 
medical evidence of a skin condition comes approximately 42 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, the Board finds that the September 2002 
VA examination report is highly probative evidence which 
shows that the veteran's skin disorder is not related to his 
service.  This report was based on a review of the veteran's 
claims file, and is accompanied by an explanation in which 
the examiner noted that although carbon tetrachloride 
exposure can result in dermatitis and skin lesions, once the 
exposure to the solvent is discontinued the skin lesions 
resolve.  The Board therefore finds that the preponderance of 
the evidence is against the claim for service connection for 
a skin condition.  In reaching this decision, the Board has 
considered Dr. Ungaretti's reports,  including her August 
2000 opinion.  As they are not shown to have been based on a 
review of the claims file, her opinions are afforded less 
probative value than the opinion contained in the VA 
examination report.  The Board has also considered the 
article submitted by the veteran, which indicates that 
exposure to carbon tetrachloride may result in dermatitis.  
However, the medical treatment reports do contain a formal 
diagnosis of dermatitis, and the article does not state that 
exposure to carbon tetrachloride results in a chronic skin 
condition.  This article therefore does not provide a 
specific or plausible basis for concluding that the veteran's 
skin disorder is related to his service, which ended in 1953.  

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  Accordingly, the veteran's 
claim for service connection must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent t o his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 2000 rating decision that the 
evidence did not show that the criteria for service 
connection for a skin disorder had been met.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), informed the appellant of the 
relevant criteria.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in August 2002, the RO sent 
the veteran a VCAA notification letter that identified the 
information and evidence the RO would obtain and the 
information and evidence that the veteran was responsible to 
provide.  The Board concludes that the discussion in the 
August 2002 letter, and the SOC, adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  
The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the veteran was sent a letter in August 2002 in 
which he was notified that, provided certain criteria were 
met, VA would make reasonable efforts to help him get 
evidence necessary to support his claim, including medical 
records, employment records, or records from other Federal 
agencies.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further requested to identify 
any evidence he desired to have considered, and to fill out 
an authorization (VA Form 21-4142) for such evidence.  
Finally, he was told that he could help with his claim and 
requested to, "Send us the evidence we need as soon as 
possible and be sure to put your VA File number on any 
evidence you send us."  

As noted in Pelegrini, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  However, assuming solely for the sake of argument and 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August of 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a Statement of the Case was 
provided to the appellant in November 2002.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as affording 
him a VA examination, to include an etiological opinion.  
Private treatment reports have also been obtained.  The 
veteran has also stated that he cannot recall the names of 
four or five physicians who treated him after service.  See 
VA Form 21-4142, received in October 1998.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a skin disorder is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



